By the Court.

Benning J.
delivering the opinion.
Was the Court below right, in overruling the demurrer? We think so. If the bill be true, the deed was procured without consideration, and by undue influence; and a deed so procured, is fraudulent and void. The demurrer admits the bill to be true, and therefore, admits the deed to be fraudulent and void.
Equity has jurisdiction to com pel the cancellation of such *339a deed, for a cancellation of it, is the only complete and adequate relief against it., As long as it remains uncancelled, it can be used as an instrument to annoy — at least, it is a cloud over the true title. Hence, the ability to resist it at law, is not full protection against it; and that ability wears away with, time, and the decay of evidence. Therefore, equity will take hold of the deed and cancel it. 2 Story Eq. sec. 700; Watson vs. Bond. 22 Ga. 637.
Judgment affirmed.